Title: From Thomas Jefferson to David M. Randolph, 30 September 1823
From: Jefferson, Thomas
To: Randolph, David M.

Dear Sir  Monticello Sep. 30. 23.The sickness of our judge in Apr. last prevented the trial of my  suit agt Hudson at that court. you will percieve by the inclosed Spe that it is set to the 2d day of our next court, which begins next Monday  Oct 6. but there being,  many criminals to be tried first, it will hardly come on until Thursday or Friday and doubtful if at all. in the latter case we can agree perhaps to have your deposn taken so as to prevent the repetition of this trouble to you..  I believe, but am not certain, that our stages from Richmd arrive at Charlottesville on Tuesdays & Saturdays. if so, that  of Tuesday next, is the only one which will be in time, and I hope that your convenience will admit  our seeing you here by that stage. there was much frost around us this morning. I have not heard yet what damage is done, but I fear very great, as ½ if not ⅔ of our tobacco was  un-cut.accept the assurance of my great respect & esteemTh: J.